510 S.E.2d 374 (1999)
350 N.C. 60
Portia REESE, Individually and as Administratrix of the Estate of Carlo Reese
v.
Lee Todd BARBEE.
No. 269PA98.
Supreme Court of North Carolina.
February 5, 1999.
Pipkin, Knott, Clark & Berger, L.L.P., by Michael W. Clark and Ashmead P. Pipkin; and Currie, Becton & Stewart, by Elwood Becton, Raleigh, for plaintiff-appellant.
Bailey & Dixon, L.L.P., by Kenyann Brown Stanford, Raleigh, for unnamed defendant-appellee Nationwide Mutual Insurance Company.
Cranfill, Sumner & Hartzog, L.L.P., by Stephanie Hutchins Autry, Raleigh, for unnamed defendant-appellee North Carolina Farm Bureau Insurance Company, Inc.
PER CURIAM.
Chief Justice Mitchell and Associate Justices Parker and Wainwright voted to affirm and Associate Justices Frye, Lake and Orr voted to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Nesbit v. Howard, 333 N.C. 782, 429 S.E.2d 730 (1993); Kempson v. N.C. Dep't of Human Resources, 328 N.C. 722, 403 S.E.2d 279 (1991).
AFFIRMED.
Associate Justice MARTIN did not participate in the consideration or decision of this case.